        Case 1:12-cv-00456-DAR Document 248 Filed 03/01/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 JOHN N. XEREAS,

 Plaintiff / Counterclaim Defendant,

 v.                                                     Civil Action No. 1:12-cv-00456-DAR

 MARJORIE A. HEISS,
 GEOFFREY O.S. DAWSON, and
 PENN SOCIAL, LLC f/k/a Riot Act DC, LLC,

 Defendants / Counterclaim Plaintiffs.

                 PLAINTIFF’S MOTION TO RESET ORAL ARGUMENT
                      FOR MOTIONS [234], [235], [236], and [237]


       Plaintiff John N. Xereas (“Plaintiff”) hereby requests that the Honorable Magistrate

Judge Deborah A. Robinson reschedule the Oral Argument for Motions at [234], [235], [236],

and [237] previously scheduled to be heard on March 7, 2019, to now be held on April 18, 2019,

at 10:30 AM. Mr. Richa, counsel for Plaintiff, is unavailable on the date set by the Court on

February 5, 2019. Defendants consent to this request.

 Dated: March 1, 2019                              Respectfully submitted,

                                                   /s/ Tony C. Richa
                                                   Tony C. Richa
                                                   richa@richalawgroup.com
                                                   RICHA LAW GROUP, P.C.
                                                   One Bethesda Center
                                                   4800 Hampden Lane, Suite 200
                                                   Bethesda, MD 20814
                                                   Telephone: 301-424-0222
                                                   Fax: 301-576-8600

                                                   /s/ Amber L. McDonald
                                                   W. Todd Miller (D.C. Bar No. 414930)
                                                   Amber L. McDonald (D.C. Bar No. 974873)
                                                   Erin Glavich (Admitted Pro Hac Vice)
                                                   tmiller@bakerandmiller.com
Case 1:12-cv-00456-DAR Document 248 Filed 03/01/19 Page 2 of 3



                                  amcdonald@bakerandmiller.com
                                  eglavich@bakerandmiller.com
                                  BAKER & MILLER PLLC
                                  2401 Pennsylvania Avenue, NW Suite 300
                                  Washington, DC 20037
                                  Telephone: 202-663-7820
                                  Fax: 202-663-7849

                                  Attorneys for Plaintiff John N. Xereas




                              2
       Case 1:12-cv-00456-DAR Document 248 Filed 03/01/19 Page 3 of 3




                               CERTIFICATE OF SERVICE

          I, the undersigned, hereby affirm and declare that on March 1, 2019, I caused a true

and correct copy of the foregoing to be served on all Parties registered for this case via the

Court’s ECF system.

                                                            /s/ Amber L. McDonald
                                                            Amber L. McDonald




                                                3
